 

Exhibit 10.30

 

PRODUCT CONTRIBUTION AGREEMENT

 

This PRODUCT CONTRIBUTION AGREEMENT (“Agreement”) is made effective as of
October 31st, 2017 (the “Effective Date”), and is entered into by and between
Priam Technologies, Inc., a Seychelles International Business Company (“Priam”)
and Investview, Inc., a Nevada corporation (the “Company”). PRIAM and the
Company may individually be referred to as a “Party” or collectively as the
“Parties.”

 

RECITALS

 

WHEREAS, PRIAM desires to arrange for the Company to obtain certain valuable
contract rights to products and to provide a license to a software product, in
exchange for issuance of stock in the Company and for the opportunity to
earn-out additional Company stock based on the performance and benefits
conferred on the Company by PRIAM’s contributed software license agreement;

 

WHEREAS, the Company desires to receive certain valuable contract rights and
benefits, and is willing to provide Company stock for PRIAM’s facilitation of
the Company acquiring a valuable software license and other contract rights,
under the terms and conditions set forth in this Agreement.

 

NOW THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the Parties agree as follows:

 

1.Ryze License. PRIAM has arranged for the Company to obtain rights from
Binnacle Research Marketing, Inc. (“Binnacle”) to license a software program
used in the foreign currency exchange market under the name: “Multiplier 2.0”
referred to as “Ryze”; for use in the direct sales market. PRIAM will arrange
for Binnacle to enter into an exclusive license of the Ryze software with the
Company and that allows the Company to sublicense this software to its
affiliates.

 

2.Company Exchange for Binnacle License Agreement.

 

(a)Exchange of Company Common Shares. The Company agrees that, in exchange for
PRIAM facilitating the Company’s entering into the exclusive license agreement
with Binnacle for the Ryze software, which includes all final implementation of
the Ryze software for the Company and its affiliates, the Company will issue
25,000,000 (twenty-five million) restricted common shares in the Company to
PRIAM.

 

Product Contribution AgreementPage 1 of 9



 

 

(b)Common Stock Earnout. PRIAM shall have earned and shall receive additional
Company common stock (“PRIAM Earnout”), which shall be issued by the Company to
PRIAM, in the following amounts and upon achieving and satisfying the following
requirements:

 

i.The following shall be used to determine PRIAM’s Earnout of additional Company
common stock:

 

1)Number of Earnout Shares: shares earned are by number of shares and are not
determined by stock price;

 

2)PRIAM Monthly Revenue: reference to PRIAM Monthly Revenue shall be the gross
revenues per month for the Company, or its affiliated entities, and generated
from and/or attributed to:

 

A.Revenue from Binnacle’s licensed Ryze software, plus

 

B.Revenue generated by HODO (its downline and travel product), plus

 

C.Revenue generated from cryptocurrency mining with WestMÿn Technology Services,
Inc., and

 

D.Revenue generated from any additional products, businesses or opportunities
introduced to the Company by PRIAM.

 

3)Revenue Milestones: PRIAM’s Monthly Revenue Milestones shall be:

 

A.“1st Revenue Milestone” is USD $1,500,000 of PRIAM Monthly Revenue;

 

B.“2nd Revenue Milestone” is USD $3,000,000 of PRIAM Monthly Revenue;

 

C.“3rd Revenue Milestone” is USD $4,500,000 of PRIAM Monthly Revenue;

 

D.“4th Revenue Milestone” is USD $6,000,000 of PRIAM Monthly Revenue;

 

Product Contribution AgreementPage 2 of 9



 

 

E.“5th Revenue Milestone” is USD $7,500,000 of PRIAM Monthly Revenue; and

 

F.“6th Revenue Milestone” is USD $8,000,000 of PRIAM Monthly Revenue.

 

4)Common Stock Award: PRIAM is eligible to earn the following separate and
independent awards of Company common stock:

 

A.“1st Common Stock Award” is 25 million shares of Company common stock;

 

B.“2nd Common Stock Award” is 25 million shares of Company common stock;

 

C.“3rd Common Stock Award” is 25 million shares of Company common stock;

 

D.“4th Common Stock Award” is 25 million shares of Company common stock;

 

E.“5th Common Stock Award” is 25 million shares of Company common stock; and

 

F.“6th Common Stock Award” is 25 million shares of Company common stock.

 

ii.PRIAM shall receive the following earnouts, when achieved:

 

1)the 1st Common Stock Award, when the 1st Revenue Milestone has been exceeded
for four (4) months, 50% of the stock would be awarded, when the 1st revenue
milestone is maintained for (7) months the balance of the stock would be
awarded;

 

2)the 2nd Common Stock Award, when the 2nd Revenue Milestone has been exceeded
for four (4) months, 50% of the stock would be awarded, when the 2nd revenue
milestone is maintained for (7) months the balance of the stock would be
awarded;

 

3)the 3rd Common Stock Award, when the 3rd Revenue Milestone has been exceeded
for four (4) months, 50% of the stock would be awarded, when the 3rd revenue
milestone is maintained for (7) months the balance of the stock would be
awarded;

 

Product Contribution AgreementPage 3 of 9



 

 

4)the 4th Common Stock Award, when the 4th Revenue Milestone has been exceeded
for four (4) months, 50% of the stock would be awarded, when the 4th revenue
milestone is maintained for (7) months the balance of the stock would be
awarded;

 

5)the 5th Common Stock Award, when the 5th Revenue Milestone has been exceeded
for four (4) months, 50% of the stock would be awarded, when the 5th revenue
milestone is maintained for (7) months the balance of the stock would be
awarded;

 

6)the 6th Common Stock Award, when the 6th Revenue Milestone has been exceeded
for four (4) months, 50% of the stock would be awarded, when the 6th revenue
milestone is maintained for (7) months the balance of the stock would be
awarded; and

 

The Parties acknowledge and agree that PRIAM’s Earnouts can be achieved through
application of certain months to more than one Revenue Milestone. For example,
if PRIAM’s Monthly Revenue exceeded the 3rd Revenue Milestone ($4.5 million
monthly revenue) for four months following the Effective Date of this Agreement,
PRIAM would receive all of the 1st, 2nd, and 3rd Common Stock Awards (75 million
cumulatively awarded shares).

 

3.Warranties; Indemnities; Limitations.

 

(a)Warranty Against Infringement. PRIAM warrants that its contributions do not
violate or infringe any existing patent, copyright, trademark, or trade secret.

 

(b)Exclusion of Other Warranties. EXCEPT AS MAY OTHERWISE BE SET FORTH HEREIN,
THE WARRANTIES IN THIS SECTION ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED.

 

(c)Representations.

 

i.PRIAM is unaware of any third-party claims to the Binnacle license of Ryze.

 

Product Contribution AgreementPage 4 of 9



 

 

ii.The Company represents that it has, or will obtain approval for, sufficient
shares of common stock available to meet the earnout obligations of this
Agreement.

 

(d)Indemnification. The Parties shall indemnify and hold one another harmless
and, at their own expense, defend the other Party and its respective
subsidiaries, affiliates, directors, officers, employees, representatives,
partners, members, managers, agents, attorneys, successors and assigns
(“Indemnified Persons”) from and against any and all third-party claims, losses,
costs and expenses or liabilities (including direct, indirect, incidental,
consequential, special, or punitive damages suffered or alleged, as well as
reasonable legal fees and expenses incurred), relating to or arising out of:

 

i.any failure by the other Party to comply with its obligations under this
Agreement;

 

ii.breach of any of the Parties representations or warranties to one another; or

 

iii.any failure by a Party, for any reason to comply with all applicable laws,
rules and regulations, including any applicable regulatory organization or
agency.

 

(e)Indemnification Notification. When any claim for indemnification arises under
this Agreement, a Party shall promptly notify the other Party of the claim, and
when known, the facts constituting such claim, and the amount or an estimate of
the amount of the liability arising therefrom.

 

4.Miscellaneous Provisions.

 

(a)Tax Compliance. The Parties agree to pay their respective taxes including
applicable sales, use or excise taxes, VAT or similar governmental charges.

 

(b)Public Disclosure. The Parties acknowledge that this Agreement will be made
public as part of the Company’s disclosure obligations.

 

(c)Assignment. Neither party may transfer or assign its rights or obligations
under this Agreement without the prior written consent of the other party,
except that no consent is required for a transfer or assignment to: an
affiliate; or made as part of a re-organization.

 

Product Contribution AgreementPage 5 of 9



 

 

(d)No Third-Party Beneficiary. The Parties Agree that this Agreement does not
create rights in third parties and there are no intended third-party
beneficiaries of this Agreement.

 

(e)Due Diligence. By executing this Agreement, each Party acknowledges they have
each conducted, or have had an adequate opportunity to conduct, their respective
due diligence investigation into the terms of this Agreement and those
representations made by the other Party in support of such terms herein, as well
as the business, financial, accounting, physical operations, and legal aspects
of the other Party.

 

(f)Expenses. Each Party shall be responsible for and shall bear their own fees
and expenses relating to entering in to this Agreement, including any due
diligence investigation.

 

(g)Announcements. The Parties agree to coordinate any announcement of this
Agreement, or disclosure of the terms herein.

 

(h)Choice of Law, Exclusive Jurisdiction and Venue. All matters arising from or
related to this Agreement shall be governed by the laws of the State of Utah
without application of conflict of law principles. Any dispute that may arise
out of or is related to this Agreement shall be submitted to the Federal or
state courts in or serving Nevada, and the Parties submit to the jurisdictions
of such courts. Any objection to Clark County, Nevada as the exclusive venue of
any litigation is hereby irrevocably waived.

 

(i)Severability. Any invalidity, in whole or in part, of any provision of this
Agreement shall not affect the validity of any of its other provisions. If any
provision, or part thereof, is deemed by a court to be invalid or unenforceable,
such court shall be empowered to reform that provision as necessary to be valid
and to reflect, as closely as possible, the intention of the parties underlying
the invalid provision; if the provision cannot be so reformed, then the invalid
portion shall be stricken to the extent necessary to preserve the validity of
the other provisions hereof.

 

Product Contribution AgreementPage 6 of 9



 

 

(j)Waiver. A waiver of a breach or default under this Agreement shall not be a
waiver of any subsequent breach or default. Failure of either party to enforce
compliance with any term or condition of this Agreement shall not constitute a
waiver of such term or condition then or in the future.

 

(k)Notices. All notices required under this Agreement shall be deemed effective
when received in writing by either (i) registered mail or certified mail, return
receipt requested and postage pre-paid, (ii) scanned electronic copy of a signed
original exchanged between the respective representatives of the Parties emailed
to the address below with confirmation of receipt, or (iii) overnight mail that
produces written evidence of delivery addressed to either party at the address
specified below:

 

If sent to PRIAM:

 

Attn: Matthew Grimmer

Grimmer & Associates, PC

3333 N. Digital Drive, Suite 460

Lehi, Utah 84043

mgrimmer@grimmerandassociates.com

 

If sent to the Company:

 

Attn: Annette Raynor, COO & Secretary

745 Hope Road

Eatontown, NJ 07724

annette@wealthgenerators.com

 

Either party to this Agreement may change an address relating to it by notice to
the other party in accordance with the provisions of this paragraph.

 

(l)No Partnership or Joint Venture. This Agreement shall not operate so as to
create or recognize a partnership or joint venture of any kind between the
parties hereto; nor will this Agreement create an implied fiduciary relationship
or duty upon the Parties.

 

Product Contribution AgreementPage 7 of 9



 

 

(m)Force Majeure and Other Events. Neither party will be responsible for any
loss or damage to the extent caused directly or indirectly by any act of God,
war, civil disturbance, natural calamity, flood, act or omission of any
exchange, market, utility, communications service, common carrier, Internet or
network access or backbone provider or information provider, electrical outage
or disturbance, brown-out or black-out, delay in mails, malicious third-party
action or any other cause beyond such party’s reasonable control.

 

(n)Attorneys Fees. The Parties agree that if a dispute arises under this
Agreement the prevailing party in such dispute is entitled to its attorneys fees
and costs in pursuing or defending any claim or dispute arising under or in
connection with this Agreement.

 

(o)Termination upon Notice of Insolvency. A Party may suspend or terminate this
Agreement immediately if a Party becomes insolvent or unable generally to pay
its debts as they become due, makes an assignment for the benefit of creditors
or applies for or consents to the appointment of a trustee, custodian, or
receiver.

 

(p)Entire Agreement. This Agreement is the entire agreement between the parties
hereto. All prior proposals, understandings, and other agreements, whether oral
or written, between the parties that relate to this subject matter are hereby
superseded and revoked.

 

(q)Amendment. This Agreement may not be modified or altered except in writing by
an instrument duly executed by both parties. The Parties expressly agree that
they have had a full opportunity to conduct their own independent due diligence
into the other Party and its representations.

 

(r)Counterparts. This Agreement may be executed in multiple counterparts.

 

*** Signature Page Follows ***

 

Product Contribution AgreementPage 8 of 9



 



 

IN WITNESS WHEREOF, the duly authorized officers or representatives of the
Parties have executed this Agreement as of the date set forth below, intending
legally to be bound and for this Agreement to be effective as of the Effective
Date.

 

 

PRIAM TECHNOLOGIES, INC.

 

 

INVESTVIEW, INC.

a Nevada corporation

      BY: /s/ Travis Bott   BY: /s/ Ryan Smith           Name: Travis Bott  
Name: Ryan Smith           Title: Designee   Title: CEO           Date:
11/13/2017   Date: 11/13/2017

 

Product Contribution AgreementPage 9 of 9



 